DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 16/502835, filed on 07/03/2019.  
Claims 1-20 are presented for examination, with claims 1 and 11 being independent.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 08/16/2019 and 09/21/2020 have been considered.  Except Non-Patent literature No. 1, 2 and 3 have not considered because the documents are missing date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 11
             Independent claim 11 recites:
receiving by at least a server training data; 
recording at least a biological extraction from a user; and 
generating a diagnostic output based on the at least a biological extraction and training data; 
generating a comprehensive instruction set associated with the user as a function of the diagnostic output; and 
receiving at least a user input; and 
generating at least an alimentary instruction set as a function of the comprehensive instruction set and the at least a user input.

The limitations of receiv(ing) …, record(ing) …, genera(ing)…, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The claim does not recite any additional elements to perform the steps in the claim. Therefore, the claim falls within the “Mental Processes” grouping of abstract ideas. Because the claim does not impose any meaningful limits on practicing the abstract idea, the claim is directed to an abstract idea; thus, the claim is not patent eligible.

Claims 12-20
The limitations as recited in claims 12-20 are simply describe the concepts of achieving vibrant constitution based on user inputs.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 12-20 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Miikkulainen et al., US 2006/0112050 (hereinafter Miikkulainen).

Regarding claim 1, Miikkulainen discloses, A system for achieving vibrant constitution based on user inputs, the system comprising: 
at least a server (e.g. The host computer 102 may be a portable personal computer, a desktop personal computer, a handheld computing device that is capable of communicating remotely with other computers, or it may be a web server computer, Miikkulainen: [0023]), wherein the at least a server is designed and configured to: 
receive training data (e.g. receiving a set of user inputs, training a model based at least in part on the set of user inputs, Miikkulainen: [0020],[0023], [0102] and [0134]); 
a diagnostic engine operating on the at least a server (e.g. the host computer 102 may suggest diagnostic tests or questions that can eliminate potential oversights in the user's rendering of diagnoses or treatment orders, Miikkulainen: [0033]-[0034]) wherein the diagnostic engine is configured to: 
record at least a biological extraction from a user (e.g. Data, decisions, and information that are stored on the host computer, Miikkulainen: [0088]); and 
generate a diagnostic output based on the at least a biological extraction and training data (e.g.  FIG. 10 displays example outputs 1103, which include the potential medical decisions that the medical professional may make, such as diagnoses, diagnostic tests, questions, or treatment orders.  In the output 1103, the activation of each unit represents the a posteriori probability that the choice is correct, given the training data, Miikkulainen: [0102]); 
a plan generator module operating on the at least a server designed and configured to: 
generate a comprehensive instruction set associated with the user as a function of the diagnostic output (e.g. generate an electronic medical records (EMR) provide a user interface via terminals or other computing devices (collectively, user interface devices) include one or more methods of displaying data.    In a particular embodiment, an EMR may include discrete input controls, such as check boxes, three-mode controls, radio buttons, which collect discrete findings for storage in relation to a patient, Miikkulainen: [0021]); and 
an alimentary instruction set generator module operating on the at least a server, the alimentary instruction set generator module designed and configured to: 
receive at least a user input (e.g. receiving a set of user inputs, training a model based at least in part on the set of user inputs.  The host computer 102 may be a computing device or a set of computing devices capable of receiving, transmitting, storing, and analyzing data, and executing operations, Miikkulainen: [0020],[0023], [0102] and [0134]); and 
generate at least an alimentary instruction set as a function of the comprehensive instruction set and the at least a user input (e.g. the host computer 102 predicts the decisions that may be made by user and presents these decisions to the user by displaying the decisions on the user device 100. The user may select from the decisions predicted by the host computer 102, or enter alternative selections, Miikkulainen: [0034]).

Regarding claim 2, Miikkulainen further discloses, wherein receiving training data further comprises:
receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated first prognostic label (e.g. The embodiment includes receiving one or more user-decisions from one or more first users. The method may include executing the user-decisions, after they are received. The embodiment includes learning to predict the user-decisions from the data received. The embodiment may also include executing the first predicted medical decision, before receiving the user-decisions, Miikkulainen: [0114].  FIG. 8 illustrates an example of an electronic medical chart graphical user interface, various categories of information are selectable from tabs 901 labeled with the informational categories); and
receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated ameliorative process label (e.g. The embodiment also includes receiving a second quantity of data and using one or more learning-based algorithms to predict one or more second medical decisions. One or more third medical decisions are also predicted by the one or more rule-based algorithms. The method involves displaying the second predicted medical decisions, or the third predicted medical decisions, or both, Miikkulainen: [0114].  FIG. 8 illustrates an example of an electronic medical chart graphical user interface, various categories of information are selectable from tabs 901 labeled with the informational categories).

Regarding claim 3, Miikkulainen further discloses, wherein generating the diagnostic output further comprises performing at least a machine-learning algorithm as a function of the training data and the at least a biological extraction (e.g. the host computer 102 performs operations and forwards information according to user choice, the host computer 102 predicts the decisions that may be made by user and presents these decisions to the user by displaying the decisions on the user device 100. The user may select from the decisions predicted by the host computer 102, or enter alternative selections. In an embodiment, the host computer 102 displays the predicted decisions in the selected state (e.g., by showing a check mark in a check box) and the user may leave the box checked to select the decision predicted by the host computer 102 or the user may uncheck the box and select an alternative selection, such as an alternative check box, Miikkulainen: [0034]).

Regarding claim 4, Miikkulainen further discloses, wherein the at least a user input further comprises an alimentary quality standard (e.g. For example, upon the user accessing the virtual specialist feature in regard to a specific patient, the host computer may, for example, output a likely treatment or action to be rendered by medical personnel X, by group Y specialists, and the "standard choices" by the medical community. Such output may provide the user with several choices in an efficient manner, Miikkulainen: [0065]).

Regarding claim 5, Miikkulainen further discloses, wherein the at least a user input further comprises an alimentary allocation standard (e.g. The decisions input by the user may pertain, for example, to patient assessment, such as medical tests or physical examinations to be employed by the user. In an example, the decisions may pertain to diagnosis, such as the user's adjudged identification of a disease or injury. In another example, the decisions may pertain to treatment orders that are to be given by the user, including for example, specific procedures, types and brands of medication, or modifications in a patient's behavior or diet. In a further example, the decisions may pertain to multiple aspects of patient care, Miikkulainen: [0080]).

Regarding claim 6, Miikkulainen further discloses, wherein the alimentary instruction set generator module generates at least an alimentary instruction set including at least a supplement instruction set and at least a nutrition instruction set as a function of the alimentary allocation standard and the comprehensive instruction set (e.g. Different training sets are constructed to model different physicians or groups of physicians. Periodically, as new data come in, the networks may be further trained with the more comprehensive data set to improve accuracy and coverage of different cases, Miikkulainen: [0102]).

Regarding claim 7, Miikkulainen further discloses, wherein the alimentary instruction set generator module generates the at least a supplement instruction set as a function of the at least a nutrition instruction set (e.g. The host computer 102 may provide relevant information and recommendations to the user and may execute operations and provide information automatically or in conformity with user instructions, Miikkulainen: [0031], [0050]).

Regarding claim 8, Miikkulainen further discloses, wherein the alimentary instruction set generator module generates the at least a nutrition instruction set as a function of the at least a supplement instruction set (e.g. The host computer 102 may provide relevant information and recommendations to the user and may execute operations and provide information automatically or in conformity with user instructions, Miikkulainen: [0031], [0050]).

Regarding claim 9, Miikkulainen further discloses, wherein the alimentary instruction set generator module is further configured to generate at least an alimentary instruction by: generating a loss function of at least a user variable; and minimizing the loss function (e.g. An error signal for each output unit 1206 is formed as a difference between the output unit 1206 and the target patterns 1207, Miikkulainen: [0105]-[0106] ).

Regarding claim 10, Miikkulainen further discloses, wherein the at least a user variable further comprises an alimentary allocation standard (e.g. The decisions input by the user may pertain, for example, to patient assessment, such as medical tests or physical examinations to be employed by the user. In an example, the decisions may pertain to diagnosis, such as the user's adjudged identification of a disease or injury. In another example, the decisions may pertain to treatment orders that are to be given by the user, including for example, specific procedures, types and brands of medication, or modifications in a patient's behavior or diet. In a further example, the decisions may pertain to multiple aspects of patient care, Miikkulainen: [0080]).

Claims 11-20 recite,  A method of achieving vibrant constitution based on user inputs, the method comprising steps are similar to subject matter of claims 1-10. Therefore, claims 11-20 have been rejected by the same reason as indicated in claims 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        06/17/2022